DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27, 30, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hai; et al., “Long-Term, Multisite, Parallel, In-Cell Recording and Stimulation by an Array of Extracellular Microelectrodes”, J. Neurophysiol. (Apr. 2010), 104(1): 559-568, hereinafter Hai.
Regarding claim 21, Hai teaches a method comprising: placing a device in contact with cell membrane of a cell (page 561, column 1, paragraph 2), the device comprising a plurality of conductive pads (figure 1 and page 560, column 2, paragraph 1); and a plurality of nano-scale electrodes that are attached and electrically connected to the plurality of conductive pads (figure 1) and column 2, paragraph 1); and performing, by the device, electroporation of the cell to increase selective permeability of a portion of cell membrane interfacing with one or more nano-scale electrodes of the plurality of nano-scale electrodes to ions (page 563, column 2, paragraphs 1-2, page 564, column 2, paragraph 3 and page 565, column 2, paragraph 6); and recording, by the device, intracellular signals of the cell in response to the electroporation (page 563, column 2, paragraphs 1-2 and page 565, column 2, paragraph 6).

Regarding claim 23, Hai teaches wherein the intracellular signals indicate one or transmembrane potentials of the cell (page 566, column 1, paragraph 2).
Regarding claim 24, Hai teaches wherein the cell is a neuron (abstract).
Regarding claim 25, Hai teaches wherein the device is capable of recording extracellular signals of the cell and the intracellular signals of the cell using the one or more nano-scale electrodes, respectively (the device of Hai would be capable of recording the extracellular signals MPEP § 2111.04).
Regarding claim 26, Hai teaches wherein the cell is a neuron (abstract).
Regarding claim 27, Hai teaches wherein the plurality of conductive pads are electrically insulated from each other (page 560, column 2, paragraph 1), and the plurality of nano-scale electrodes comprise a biocompatible metal (page 560, column 2, paragraph 1).
Regarding claim 30, Hai teaches wherein the plurality of conductive pads comprise a biocompatible metal (page 560, column 2, paragraph 1).
Regarding claim 31, Hai teaches wherein the biocompatible metal comprises gold (page 560, column 2, paragraph 1).
Regarding claim 33, Hai teaches wherein the plurality of nano-scale electrodes are configured to switch between extracellular and intracellular recording by nano-scale electroporation via the plurality of nano-scale electrodes (when the method is not electroporating the cells, the electrodes would be able to measure the extracellular signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai in view of United States Application Publication No. 2006/0121446, hereinafter Abassi.
Regarding claim 28, Hai teaches all limitations of claim 21, however, Hai fails to teach the electroporation is repeated for 20 pulses over a period of a second.
Abassi teaches a device and method for electroporation-based delivery of molecules into cells which the electroporator has the capability of generating voltages of 1 V to 100 V with pulse lengths of 1 microsecond to several seconds and frequencies from 10 Hz to 1MHz and control the voltages, pulse lengths and frequencies to allow for optimization that can achieve best electroporation efficiens and lowest cell loss (Abassi, paragraph [0124]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to determine, through routine experimentation, the optimum frequency to 20 Hz because it would allow for the optimization that can best achieve electroporation efficiency and lowest cell loss (Abassi, paragraph [0124]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai in view of WO 2012/050876, hereinafter Park.
Regarding claim 29, Hai teaches all limitations of claim 21; however, Hai fails to teach the plurality of conductive pads are insulated by a Si3N4/SiO2 layer.
Park teaches a substrate which is made from a Si3N4/SiO2 layer (Park, page 3, lines 1-2).
Examiner further finds that the prior art contained a device/method/product (i.e., insulating by a Si3N4/SiO2 layer) which differed from the claimed device by the substitution of component(s) (i.e., insulating using glass) with other component(s) (i.e., insulating using Si3N4/SiO2 layer), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., glass for Si3N4/SiO2 layer), and the results of the substitution (i.e., insulating the conductive pads) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the glass of reference Hai with an Si3N4/SiO2 layer of reference Park, since the result would have been predictable.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai in view of United States Application Publication No. 2005/0282284, hereinafter Rubinsky.
Regarding claim 32, Park teaches further comprising an instrument, wherein each instrument is electrically connected to a metal pad by an electrical lead (page 561, column 1, paragraphs 3-4).
 However, Park is silent with regards to specific type of instrument, therefore, it would have been necessary and thus obvious to look to the prior art for conventional instruments which can generate/detect an electrical signal. Rubinsky provides this conventional teaching showing that it is known in the art to use an amplifier to apply the electrical current to the cell and measure the current from the cell (Rubinsky, paragraph [0051]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the instrument from an amplifier motivated by the expectation of successfully practicing the invention of Rubinsky.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796